DETAILED ACTION
Amended claims 9, 10 and 12-21 of U.S Application No. 16/080,968 filed on 10/19/2021 are presented for examination.

Allowable Subject Matter
Claims 9, 10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 9 recites a method of repairing an alignment layer on a liquid crystal display substrate, comprising: providing a needle having a needle tip and a flexible material coating surrounding the needle tip; and coating a defect in the alignment layer with an alignment layer repairing agent using the needle having the flexible material coating surrounding the needle tip; wherein, prior to providing the needle, the method further comprises forming the flexible material coating surrounding the needle tip; wherein forming the flexible material coating surrounding the needle tip comprises: applying a curable fluid polymer material surrounding the needle tip; and curing the curable fluid polymer material thereby forming the flexible material coating surrounding the needle tip. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 9, Onishi et al (U.S. PGPub No. 2010/0294417) teaches a method of repairing an alignment layer (Fig 3, 30, 36; para 0059; 0067) on a liquid crystal display substrate (18, 19), comprising: providing a needle (Figs 4 and 6, 49a) having a needle tip (the shaft bottom tip of 49a) and a flexible material (49; para 0067 lines 7-11) coating surrounding the needle tip; and coating a defect (Fig 7, X) in the alignment layer (30, 36) with an alignment layer repairing agent (Fig 6, 50) using the needle (49a) having the flexible material (49) coating surrounding the needle tip.
However, Onishi, does not teach or suggest, the specific limitations of “wherein, prior to providing the needle, the method further comprises forming the flexible material coating 
Claims 10 and 12-18 are also allowable for depending on claim 9. 

Claim 19 recites a method of fabricating a needle for repairing an alignment layer on a liquid crystal display substrate, comprising: providing a needle having a needle tip; applying a curable fluid polymer material surrounding the needle tip; and curing the curable fluid polymer material thereby forming a flexible material coating surrounding the needle tip. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 19, Onishi et al (U.S. PGPub No. 2010/0294417) teaches a method of fabricating a needle (Figs 4 and 6, 49a) for repairing an alignment layer (Fig 3, 30, 36; para 0059; 0067) on a liquid crystal display substrate (18, 19), comprising: providing a needle (Fig 6, 49a) having a needle tip (the shaft bottom tip of 49a); applying a flexible material (Fig 6, 49; para 0067 lines 7-12) surrounding the needle tip. 
However, Onishi, does not teach or suggest, the specific limitations of “applying a curable fluid polymer material surrounding the needle tip; and curing the curable fluid polymer material thereby forming a flexible material coating surrounding the needle tip” nor would it have been obvious to do so in combination. 
Claims 20-21 are also allowable for depending on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/3/2021